                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA

 MATTHEW LEMINGS, ET AL. CIVIL ACTION

 VERSUS

 CHARLES TAYLOR, ET AL. NO. 18-00768-BAJ-SDJ

                              RULING AND ORDEH

      Before the Court is Defendants M.otion For Partial Summary Judgment

(Doc. 94), seeking dismissal of Plaintiff Matthew Lemings claims of future lost

wages and lost earning capacity. Plaintiffs oppose Defendants' Motion. (Doc. 101). For


reasons to follow, Defendants Motion will be granted, and Plaintiffs claims of future

lost wages and lost earning capacity will be dismissed with prejudice.

     I. BACKGROUND

             A. Undisputed Facts

      The following facts are undisputed, as set forth in the parties' joint Pretrial

Order (Doc. 110).

      This action arises from an April 6, 2017 motor vehicle collision on U.S.

Interstate 10 in East Baton Rouge Parish, Louisiana (the "April 6 Collision"). (Doc.

110 at 6). Plaintiff Matthew Lemings was driving his 2000 Chevrolet Trailblazer

eastbound when he was struck by a 2007 Freightliner tractor operated by Defendant

Charles Taylor. (Id. at 6-7). At the time of the accident, Mr. Taylor was employed by

Defendant BR539 Trucking LLC, and was acting in the course and scope of his

employment. (Id. at 7).
              B. Relevant Procedural History

       On April 3, 2018, Plaintiffs Matthew Lemings and Candace Lemings

(Matthews wife) initiated this action, alleging claims of negligence against Mr.

Taylor, and respondeat superior liability against BR539 Trucking and its liability

insurer. Hallmark County Mutual Insurance Company. (Doc. 1-2). Most relevant


here. Plaintiffs allege that Mr. Lemings suffers a residual disability as a result of the

April 6 Collision, and seek damages to compensate for Mr. Lemiugs future lost wages


and lost earning capacity. (Id. at Tf 11).

       On February 1, 2021, after discovery closed, Defendants filed the instant

motion for partial summary judgment, seeking dismissal of Mr. Lemings' claims to


future lost wages and lost earning capacity. (Doc. 94). In short, Defendants argue that


these claims must necessarily fail because the evidence shows that Mr. Lemings'


earning capacity has not changed since the April 6 Collision. (Doc. 94-1 at 2).

Defendants support their Motion with a Statement of Uncontested Facts—citing

deposition testimony and other evidence—establishing that prior to the April 6

Collision, Mr. Lemings worked in the energy sector as a quality control field inspector


earning $35.00 per hour; that five months after the April 6 Collision, Mr. Lemings

was released to full work duty without any restrictions or limitations; that Mr.

Lemings' treating physicians have not subsequently imposed any restrictions or


limitations on his ability to work; and that since being released to full work duty, Mr.

Lemings has obtained various positions earning wages in excess of $35.00 per hour.


(Doc. 94-2 ^ 1, 4, 5, 7, 9, 14).


       On March 15, 2021, Plaintiffs submitted their opposition to Defendants'

                                             2
Motion, arguing that a genuine dispute exists regarding whether Mr. Lemings is


entitled to future lost wages and lost earning capacity. (Doc. 101). Notably, Plaintiffs'

opposition is not accompanied by a separate opposing statement of material facts, as


required by Local Rule 56(c).1 Instead, Plaintiffs' opposition cites exclusively to

declarations and untimely expert reports obtained from Elizabeth B. Martina, a


licensed rehabilitation counselor, and G. Randolph Rice, Ph.D., an economist. {See


Docs. 101-2, 101-3).


       Critically, on June 22, 2021, the Court entered its Order excluding all

testimony and evidence obtained from Ms. Martina and Dr. Rice, due to Plaintiffs'

untimely expert designations and repeated failure to adhere to this Court's

scheduling orders. (Doc. 116). As a result of the June 22 Order, Plaintiffs lack any

evidence supporting their opposition to Defendants Motion. See Geiserman v.


MacDonald, 893 F.2d 787, 793 (5th Cir. 1990) (holding that when a party cannot

 offer expert testimony at trial, he cannot use that expert witness's affidavit to oppose


summary judgment").




1 To be sure, Plaintiffs opposition begins with a recitation of fourteen facts in dispute." (Doc.
101 at 1-2). Plainly, however, this recitation is not an opposing statement of material facts as
set forth in Local Rule 56(c). First, it is not a separate" statement submitted alongside
Plaintiffs opposition. M.D, La. LR 56(c). More important, Plaintiffs submission does not
 admit, deny or qualify the facts set forth in Defendants' Statement Of Unconteeted Facts.
Id. As such, Plaintiffs recitation of facts in dispute is deficient, and will be disregarded.
CMFG Life Ins. Co. v. Lee, No. 20"cv-00157, 2021 WL 1395768, at *1 (M.D. La. Apr. 13, 2021)
(Jackson, J.). (disregarding plaintiffs deficient statement of material facts due to plaintiffs
failure to cite record evidence in violation of Local Rule 56(b): [TJhis Court has repeatedly
warned that its Local Rules carry the force of law, that parties appearing before the Court
are charged with knowledge of its Local Rules, and that a party that fails to comply with the
Local Rules does so at his own peril.").
    II. ANALYSIS

              A. Standard

       Federal Rule of Civil Procedure 56 provides that the Court may grant summary

judgment only if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R,. Civ.


P. 56(a). If the movant bears its burden of showing that there is no genuine issue of

fact, the nonmoving party "must do more than simply show that there is some


metaphysical doubt as to the material facts." Matsushita Elec, Indus, Co. v. Zenith


Radio Corp., 475 U.S. 574, 586 (1986). "Where the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party, there is no 'genuine issue


for trial."' Id. at 587. Stated differently, "[ijfthe party with the burden of proof cannot

produce any summary judgment evidence on an essential element of his claim,


summary judgment is required." Geisernzan v. MacDonald, 893 F.2d 787, 793 (5th


Cir. 1990).

       This Court has repeatedly admonished that summary judgment is about

evidence, and a party that fails to direct the Court's attention to any evidence

supporting his claims cannot carry his burden of showing a genuine, material dispute

(or lack thereof)." CMFG Life Ins. Co. v. Lee, 20"cv-00157, 2021 WL 1395768, at *1

(M.D. La. Apr. 13, 2021) (Jackson, J.) (citing authorities). Further, when responding

to a summary judgment motion, a party cannot attempt to create a fact issue with


evidence of facts that cannot be proven at trial. Geiserman, 893 F.2d at 792. To the


point, when a party cannot offer expert testimony at trial, he cannot use that expert


witness's affidavit to oppose summary judgment. Id. at 793.

                                            4
                B. Discussion

          Claims of future lost wages and lost earning capacity require the plaintiff to

show that his ability to earn a living is impaired. Branan v. Allstate Ins. Co., 99-


1209 (La. App. 5 Ch\ 4/25/00), 761 So. 2d 612, 616. Such claims are "inherently

speculative/ and therefore must be supported by a factual basis in the record. Davis


v. Foremost Dairies, 45,835 (La. App. 2 Cir. 2/16/11), 58 So. 3d 977, 992, writ denied

(La. 4/25/11), 62 So. 3d 98. At minimum, the "plaintiff must present medical evidence

which indicates with reasonable certainty that there exists a residual disability

causally related to the accident/' Aisole v. Dean, 574 So. 2d 1248, 1252 (La. 1991); see

also Pontiffv. Pecot & Assocs. Rehab. & Physical Therapy Servs., Inc., 2000-1203 (La.


App. 3 Cir. 1/31/01), 780 So. 2d 478, 487 ("Medical testimony that a plaintiff either

cannot work, or has a reduced capacity to work, is essential to establishing loss of


future income. ). [Pjurely conjectural or uncertain future loss earnings will not be


allowed." Branan, 761 So. 2d at 616.


          Here, Defendants' summary judgment evidence establishes that prior to the


April 6 Collision, Mr. Lemings earned a wage of $35.00 per hour; that following the

April 6 Collision, he was released to full work duty without any restrictions or

limitations; and that since being released to full work duty, he has obtained various

positions earning wages in excess of $35.00 per hour. (See Doc. 94-2 at ^ 1, 4, 5, 7,


9, 14).

          Plaintiffs respond that these facts are disputed, and attempt to show "that Mr.

Lemings is currently limited to light duty with no repetitive overhead lifting, bending

or twisting due to the automobile accident of April 6, 2017." (Doc. 101 at 8). Yet,

                                             5
Plaintiffs showing is deficient in at least two respects. First, by virtue of having failed

to submit an opposing statement of material facts, Plaintiffs admit that Defendants'

facts set forth above are true. See M.D. La. LR 56(f) ("Facts contained in a supporting


or opposing statement of material facts, if supported by record citations as required


by this rule, shall be deemed admitted unless properly controverted."). Second,


Plaintiffs' summary judgment evidence — consisting exclusively of expert testimony


and reports obtained from Ms. Martina and Dr. Rice—has now been excluded from


trial, and therefore cannot be used "to oppose summary judgment. Geiserman, 893


F.2d at 793.

      In sum, Plaintiffs admit that Mr. Lemings has been released to work without

limitations and is capable of earning more money now than he did before the April 6

Collision. Further, Plaintiffs fail to provide any evidence controverting these facts.

Quite simply, Plaintiffs have offered nothing whatsoever to support the essential

elements of their claims to future lost wages and lost earning capacity—specifically,


that Mr. Lemings suffers from a residual disability due to the April 6 Collision, and

that his ability to earn a living is impaired. As such, summary judgment is

unavoidable, and Plaintiffs claims of future lost wages and lost earning capacity

must be dismissed with prejudice. Geiserman, 893 F.2d at 793.

   HI. CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendants' Motion For Partial Summary Judgment

(Doc. 94) be and is hereby GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs' claims of future lost wages and

                                            6
lost earning capacity be and are hereby DISMISSED WITH PREJUDICE.

     IT IS FURTHER ORDERED that Plaintiffs' Motion For Oral Argument On

Defendants' Motion For Partial Summary Judgment (Doc. 102) be and is hereby

DENIED AS MOOT.
                                                          '7^,
                             Baton Rouge, Louisiana, this-^-^ day of June, 2021



                                               CL.
                                  JUDGE BRIAN K JACKSON
                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA
